Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 18, 2019

The Court of Appeals hereby passes the following order:

A19D0364. ROKEI JERQUINA WINSTON v. THE STATE.

      Based on the limited materials before us, it appears that Rokei Jerquina
Winston pleaded guilty to several offenses in 2009.1 In 2019, he filed a pro se motion
to withdraw his guilty plea. The trial court denied the motion, and Winston filed a
timely application for discretionary review.
      Winston’s motion to withdraw his guilty plea was filed outside the term of
court of his judgment of conviction. See Ellison v. State, 283 Ga. 461, 461 (660 SE2d
373) (2008) (noting that a motion to withdraw a guilty plea must be filed in the same
term of court in which the plea was entered and a trial court lacks jurisdiction to grant
an untimely motion). However, orders resolving out-of-time motions to withdraw
guilty pleas have been treated by our Supreme Court as directly appealable. See id.;
Smith v. State, 283 Ga. 376, 376-377 (659 SE2d 380) (2008). Thus, it appears that the
trial court’s order is subject to direct appeal.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Winston shall have ten days from the date




      1
       In 2014, Winston filed a motion for an out-of-time appeal, which was denied,
and we dismissed his subsequent appeal as untimely. See Case No. A15A1540 (May
18, 2015).
of this order to file his notice of appeal with the trial court. If he has already filed a
notice of appeal in the trial court, he need not file an additional notice. The clerk of
the trial court is DIRECTED to include a copy of this order in the records transmitted
to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/18/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.